Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-20-00591-CR

                                       The STATE of Texas,
                                            Appellant

                                                 v.

                                           Sylvia MATA,
                                              Appellee

                     From the County Court at Law No. 11, Bexar County, Texas
                                      Trial Court No. 613535
                          Honorable Tommy Stolhandske, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 23, 2020

MOTION TO DISMISS GRANTED, APPEAL DISMISSED

           Appellant, the State of Texas, has filed a motion to dismiss this appeal. The motion is

granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a) (authorizing appellate courts to

dismiss criminal appeals on the appellant’s motion prior to a decision in the appeal).

                                                  PER CURIAM

Do not publish